      Case 19-41977-elm7 Doc 12 Filed 08/19/19          Entered 08/19/19 08:27:49       Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.



Signed August 18, 2019
                                           United States Bankruptcy Judge
______________________________________________________________________


                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                   FORT WORTH DIVISION

     In Re:                                              §
                                                         §              CHAPTER 7
     CHIENER, LLC,                                       §              CASE NO. 19-41977-elm7
                                                         §
              Debtor.                                    §


       ORDER GRANTING JOHN DEERE CONSTRUCTION & FORESTRY COMPANY’S
         MOTION FOR RELIEF FROM AUTOMATIC STAY AS TO CHIENER, LLC

              On this day, came on to be considered the Motion for Relief from Automatic Stay [Doc.

     No. 6] (the Motion) filed by John Deere Construction & Forestry Company. The Court finds that

     all parties entitled to notice were given sufficient notice of the Motion and of the deadline to

     object to the Motion. After consideration of the pleadings, finding that no objections were filed

     to the Motion and the time to object has expired, the Court is of the opinion that John Deere

     Construction & Forestry Company has demonstrated cause to lift the automatic stay and that the

     Motion should be granted as set forth herein.

              IT IS THEREFORE ORDERED that:

         1. Because no responses were filed, the allegations of the Motion are deemed admitted.
Case 19-41977-elm7 Doc 12 Filed 08/19/19          Entered 08/19/19 08:27:49           Page 2 of 2



  2. John Deere Construction & Forestry Company holds a valid and perfected lien on the

     following equipment:

             a.     John Deere 135G FT4 Excavator;

             b.     John Deere 544K-II 4WD Loader; and

             c.     96” Pipe Forks.

  3. The automatic stay is lifted in all respects as to John Deere Construction & Forestry

     Company. John Deere Construction & Forestry Company may proceed with enforcement

     of its lien on the collateral listed herein in accordance with applicable law.

  4. This Order shall be valid and subsisting even in the event this case is converted to another

     chapter of the Bankruptcy Code.

  5. This Order shall not be stayed under Federal Rule of Bankruptcy Procedure 4001(a)(3)

     and John Deere Construction & Forestry Company may proceed under the Order

     immediately.

                                    ### End of Order ###
